Third District Court of Appeal
                               State of Florida

                       Opinion filed October 19, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D22-0466
                       Lower Tribunal No. 16-13940
                          ________________


                               Liane Lindo,
                                  Appellant,

                                     vs.

                           Richard A. Lindo,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Christina
Marie DiRaimondo, Judge.

     Cruz Legal, P.A., and Marisol Cruz, for appellant.

     Filler Rodriguez, LLP, and Catherine M. Rodriguez, for appellee.


Before LINDSEY, GORDO and BOKOR, JJ.

     PER CURIAM.
     Affirmed. See Labor Ready Se. Inc. v. Australian Warehouses Condo.

Ass'n, 962 So. 2d 1053, 1056 (Fla. 4th DCA 2007) (explaining that where

the case had been pending for more than four years, there was “no ambush

or violation of the procedural safeguards that [Florida] Rule [of Civil

Procedure] 1.440 was designed to protect”); see also Bryan v. Bryan, 930

So. 2d 693, 696 (Fla. 3d DCA 2006) (noting that there is no bright-line rule

against adoption of a proposed order and differentiating Perlow v. Berg-

Perlow, 875 So. 2d 383 (Fla. 2004) where the record reflects trial judge

exercised independent judgment based on the trial court’s active

participation during the final hearing and permitted both parties to submit

proposed orders before entering the order at issue).




                                     2